Upon the question of prospective loss of earnings of the girl, plaintiff, over objection, was permitted to testify that wages now paid to women in war plants were from 65 to 80 cents per hour. Such war emergency wages bear no relation to earning capacity many years hence and leaves out compulsory school attendance and prohibitive hazardous employment of minors. The testimony was highly prejudicial. The jury awarded plaintiff as the present worth of prospective *Page 704 
loss of earnings the sum of $2,100. The question is not whether the prejudicial testimony enhanced the verdict but one of law whether it could be considered at all by the jury.
For this error the judgment should be reversed and a new trial granted, with costs to defendants.
CHANDLER, J., concurred with WIEST, J.